Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 25, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147134                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  _________________________________________                                                                 Brian K. Zahra
                                                                                                    Bridget M. McCormack
  In re Estate of STEFAN GRANITZ.                                                                         David F. Viviano,
  _________________________________________                                                                           Justices


  PAVOL TKAC, Personal Representative of the
  Estate of STEFAN GRANITZ,
               Appellant,
  v                                                                 SC: 147134
                                                                    COA: 309192
                                                                    Macomb PC: 2010-201035-DE
  HELENA MIHALCIKOVA, LYNN M.
  MAISION, Successor Personal Representative of
  the Estate of STEFAN GRANITZ, JOZEF SEKAC,
  PAVOL SEKAC, ANNA SEKACOVA,
  RUZENA RUDLAJOVA, and MARTA
  POLLAKOVA,
                 Appellees.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 9, 2013
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals, and
  we VACATE the February 29, 2012 order of the Macomb Probate Court to the extent
  that it disallows the payment of $18,471.55 to the appellant Pavol Tkac and surcharges
  the appellant for that amount. We REMAND this case to the probate court for further
  proceedings consistent with this order. The lower courts erroneously applied MCR
  5.307(D) and had no justification for disregarding the October 6, 2010 order allowing the
  conservator’s first and final account in Macomb Probate Court No. 2010-199942-CA.
  The payment by the appellant, when acting as personal representative of the decedent’s
  estate, constituted a payment to the conservator, and did not constitute a payment of a
  claim by the personal representative that would be governed by MCR 5.307(D). In all
  other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining question presented should be reviewed by this Court.

        We do not retain jurisdiction.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 25, 2013
           p0918
                                                                               Clerk